     Case 1:19-cv-01459-DAD-JLT Document 70 Filed 04/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11       RONALD F. MARTINEZ,                                Case No. 1:19-cv-01459-DAD-JLT (PC)
12                         Plaintiff,                       ORDER DENYING PLAINTIFF’S
                                                            MOTION FOR MISCELLANEOUS
13             v.                                           RELIEF

14       D. BAUGHMAN, et al.,                               (Doc. 69)

15                         Defendants.
16

17            On April 1, 2021, Defendants filed a motion to dismiss this action. (Doc. 63.) On April 2,
18   2021, Defendants filed a motion to stay the responsive pleading deadline until after the Court
19   rules on their motion to dismiss. (Doc. 65.) On April 6, 2021, the Court granted the latter motion
20   and continued the responsive pleading deadline. (Doc. 66.)
21            On April 14, 2021, Plaintiff filed a motion requesting that the Court set a deadline for him
22   to oppose Defendants’ motion to stay the responsive pleading deadline. (Doc. 69.) Because the
23   Court already granted Defendants’ motion, the Court DENIES Plaintiff’s motion as moot.1
24            Plaintiff also requests that the Court send him a copy of Defendants’ motion to dismiss,
25   since he had not received it as of April 6, 2021. (Id. at 2.) Because only five days elapsed between
26   1
       Unless the Court orders otherwise, the deadline for a party to file an opposition or a statement of non-
27   opposition to a motion is generally 21 days after the motion’s date of service. Local Rule 230(l). The
     deadline for the moving party to file a reply to a non-moving party’s opposition is generally 7 days. Id. In
28   this case, the Court did not find an opposition or a statement of non-opposition to be necessary in ruling on
     Defendants’ motion to stay the responsive pleading deadline.
     Case 1:19-cv-01459-DAD-JLT Document 70 Filed 04/15/21 Page 2 of 2


 1   the date on which Defendants served their motion to dismiss on Plaintiff, and the date on which

 2   Plaintiff submitted the present motion (compare Doc. 63-2 with Doc. 69 at 4), the Court does not

 3   find adequate justification to grant this request. The Court therefore DENIES the motion. If

 4   Plaintiff does not receive Defendants’ motion to dismiss with sufficient time to draft a response,

 5   then he may file a motion requesting an extension of time.

 6
     IT IS SO ORDERED.
 7

 8      Dated:     April 15, 2021                            _ /s/ Jennifer L. Thurston
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                      2
